RENDERED: JANUARY 8, 2021; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2019-CA-0798-MR

VAN MOONEY, JR.                                                      APPELLANT


                    APPEAL FROM HOPKINS CIRCUIT COURT
v.                  HONORABLE JAMES C. BRANTLEY, JUDGE
                           ACTION NO. 06-CR-00270


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

DIXON, JUDGE: Van Mooney, Jr., pro se, appeals the denial of his RCr1 11.42

motion to vacate judgment of his conviction of murder and tampering with

physical evidence, entered by the Hopkins Circuit Court on April 24, 2019,

alleging ineffective assistance of trial counsel. Applying the two-pronged

performance and prejudice standard established in Strickland v. Washington, 466



1
    Kentucky Rules of Criminal Procedure.
U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), the trial court denied Mooney’s

motion, finding that he failed to show his case was prejudiced by trial counsel’s

deficient actions. Following a careful review, we affirm.

                FACTS AND PROCEDURAL BACKGROUND

             Mooney filed his initial RCr 11.42 motion, pro se, September 15,

2014, wherein he contended his trial counsel was ineffective. The trial court

granted Mooney counsel, which supplemented his RCr 11.42 motion on November

10, 2016. After an evidentiary hearing was held on March 14, 2017, the trial court

agreed and ordered a new trial, which the Commonwealth then appealed.

             In Commonwealth v. Mooney, No. 2017-CA-001080-MR, 2018 WL

4522178 (Ky. App. Sept. 21, 2018), another panel of our Court disagreed with part

of the trial court’s conclusions of ineffective assistance of counsel. However, the

Court affirmed the trial court’s order regarding its finding that counsel’s

performance was deficient when he failed to object to the investigating officer—

Sergeant Lutz’s—characterization of Mooney as untruthful, and it remanded the

case for additional findings as to whether Mooney was prejudiced as a result of this

instance of deficient performance. That panel held:

             a witness should not be asked to comment on the
             credibility of another witness. Such determinations are
             within the exclusive province of the jury. See [Moss v.
             Commonwealth, 949 S.W.2d 579, 583 (Ky. 1997)].
             Given Sergeant Lutz’s repeated comments (on both the
             recording and in his live testimony) commenting on

                                         -2-
              Mooney’s credibility, counsel’s failure to object was
              clearly deficient. Likewise, counsel was also deficient in
              failing to secure an admonition with respect to Sergeant’s
              [sic] Lutz’s recorded comments. See Lanham v.
              Commonwealth, 171 S.W.3d 14, 19, 23-29 (Ky. 2005).
              Lastly, we also agree with the circuit court that defense
              counsel was deficient by eliciting such commentary from
              Sergeant Lutz during cross-examination.

                     However, the circuit court only made a conclusory
              finding that “it is reasonably probable that the outcome of
              the trial would have been different but for counsel’s
              errors.” An admonition following an objection will
              generally cure any prejudice resulting from a Moss
              violation. Thus, if counsel had objected and the trial
              court admonished the jury, then a single error would not
              have been prejudicial. On the other hand, counsel’s
              failure to object also allowed the jury to hear repeated
              instances of Sergeant Lutz’s comments on Mooney’s
              credibility.

                     Had there been other instances of deficient
              performance, the absence of specific findings of
              prejudice on this issue would not have been as
              problematic. But as discussed below, this matter presents
              the only actionable basis for finding ineffective
              assistance by Mooney’s trial counsel. While trial counsel
              was deficient in failing to object to Sergeant Lutz’s
              comments, there was substantial admissible evidence
              which cast doubt on Mooney’s credibility relating to his
              assertions of self-defense. Under the circumstances, we
              conclude that the circuit court must make specific
              findings whether Mooney was prejudiced due to his trial
              counsel’s deficient performance.

Id., at *2.

              On remand, by order of April 24, 2019, the trial court entered its

additional findings and denied Mooney RCr 11.42 relief. Contrary to Mooney’s

                                          -3-
version of events presented at trial, the trial court specifically found that Mooney

was not prejudiced as a result of counsel’s deficient performance. This appeal

followed.

                            STANDARD OF REVIEW

              As established in Bowling v. Commonwealth, 80 S.W.3d 405, 411-12

(Ky. 2002):

              The Strickland standard sets forth a two-prong test for
              ineffective assistance of counsel:

                    First, the defendant must show that
                    counsel’s performance was deficient. This
                    requires showing that counsel made errors
                    so serious that counsel was not functioning
                    as the “counsel” guaranteed by the Sixth
                    Amendment. Second, the defendant must
                    show that the deficient performance
                    prejudiced the defense. This requires
                    showing that counsel’s errors were so
                    serious as to deprive the defendant of a fair
                    trial, a trial whose result is reliable.

              Strickland, 466 U.S. at 687, 104 S.Ct. at 2064. To show
              prejudice, the

                    defendant must show there is a reasonable
                    probability that, but for counsel’s
                    unprofessional errors, the result of the
                    proceeding would have been different. A
                    reasonable probability is the probability
                    sufficient to undermine the confidence in the
                    outcome.

              Id., 466 U.S. at 694, 104 S.Ct. at 2068.


                                          -4-
Both Strickland prongs must be met before relief may be granted. “Unless a

defendant makes both showings, it cannot be said that the conviction . . . resulted

from a breakdown in the adversary process that renders the result unreliable.”

Strickland, 466 U.S. at 687, 104 S.Ct. at 2064. In the case herein, it has already

been determined that the performance of Mooney’s trial counsel was deficient.

Therefore, we must only review whether the trial court correctly determined that

Mooney failed to demonstrate prejudice resulting from counsel’s deficient

performance.

              To establish prejudice, a movant must show a reasonable probability

exists that “but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id., 466 U.S. at 694, 104 S.Ct. at 2068. In short, one

must demonstrate that “counsel’s errors were so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable.” Id., 466 U.S. at 687, 104 S.Ct. at

2064.

                                      ANALYSIS

              On appeal, Mooney relies on the fact that both the trial court and

another panel of our Court determined his trial counsel was deficient for failures

concerning Sgt. Lutz’s characterization of Mooney’s veracity. Mooney argues the

trial court abused its discretion on remand in finding these deficiencies were not

prejudicial. Although Mooney believes the verdict could have been different had


                                            -5-
counsel performed better or differently, his assertions are sheerly speculative.

Mooney cannot rely solely on the mere presence of counsel’s deficiencies to create

a presumption of prejudice; prejudice must be shown by more than speculation. In

this regard, Mooney falls short of his burden.

             Mooney failed to establish the high bar of a substantial likelihood the

jury would have returned a different verdict had counsel prevented and/or cured

Sgt. Lutz’s characterization of Mooney’s version of events, as required to merit

RCr 11.42 relief. Further, Mooney failed to demonstrate that the trial’s outcome

would have been any different had the jury heard an admonition to Sgt. Lutz’s

recorded interview, had counsel objected to Sgt. Lutz’s testimony concerning

Mooney’s veracity, and/or had counsel not asked Sgt. Lutz to characterize

Mooney’s version of events. We will not search the record to construct Mooney’s

argument for him, nor will we go on a fishing expedition to find support for his

underdeveloped arguments. “Even when briefs have been filed, a reviewing court

will generally confine itself to errors pointed out in the briefs and will not search

the record for errors.” Milby v. Mears, 580 S.W.2d 724, 727 (Ky. App. 1979)

(citation omitted).

             Nevertheless, considering the record before us, it is clear the trial

court did not err in determining that the overwhelming amount of testimony from

multiple witnesses which contradicted Mooney’s version of events—including his


                                          -6-
own testimony at times—was the basis of his conviction. Nor did the trial court err

in finding that trial counsel’s failures did not prejudice Mooney. Furthermore,

contrary to Mooney’s assertions, the trial court did not apply the wrong standard in

assessing whether counsel’s actions constituted prejudice to Mooney. On review,

it is clear from the trial court’s order that it applied the Strickland standard rather

than one of palpable error. Accordingly, the trial court did not err in denying

Mooney RCr 11.42 relief.

                                   CONCLUSION

             Therefore, and for the forgoing reasons, the order entered by the

Hopkins Circuit Court is AFFIRMED.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                        BRIEF FOR APPELLEE:

 Van Mooney, Jr., pro se                     Daniel Cameron
 LaGrange, Kentucky                          Attorney General of Kentucky

                                             Jeffrey A. Cross
                                             Assistant Attorney General
                                             Frankfort, Kentucky




                                           -7-